Exhibit 99.11 CONSENT OF EXPERT United States Securities and Exchange Commission Washington, D.C.20549 Ladies and Gentlemen: Re:SilverCrest Mines Inc. – Form40-F I, Geoff Allard, do hereby consent to (i) the filing of the written disclosure regarding the technical report entitled “NI43-101 Technical Report Reserve Update for the Santa Elena Open Pit and Preliminary Assessment for the Santa Elena and Cruz de Mayo Expansion Project, Sonora, Mexico,” prepared by JohnChow,MAusIMM., P.JamesBarr,P.Geo., GeoffAllard,P.E. and C.StewartWallis,P.Geo., dated April 1, 2011 as amended May 11, 2011, and of extracts from or a summary ofthe technical report and of certain mineral resource or reserve estimates and other information pertaining to the project, and (ii) the use of my name in the Annual Information Form (the “AIF”) for the year ended December 31, 2012 of SilverCrest Mines Inc. (the “Company”) and the Annual Report on Form 40-F of the Company for the year ended December 31, 2012 and any amendments thereto incorporating by reference the Company’s AIF and the Annual Report on Form 40-F. DATED the 4th day of April, 2013 By: Name: Geoff Allard, P.E. Company: Allard Engineering Services LLC Title: President
